In re Jones, Thomas Gordon; — Defendants); applying for supervisory and/or re*365medial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “B”, No. 1-74-8052; to the Court Appeal, First Circuit, No. 98KW-0385.
Granted and remanded. The district court is ordered to allow the enrollment of James E. Boren as co-counsel for the defendant. The defendant’s indigent status is maintained, and no public funds shall be paid as attorney’s fees to retained co-counsel James E. Boren. The case is remanded to the district court for another hearing on the defendant’s motion to suppress.
TRAYLOR, J., not on panel.